

Exhibit 10.d.76


Officer Compensation Table


In December 2005 the Compensation Committee did not increase the base salary
adjustment for the CEO and recommended base salary increases ranging from three
to five percent for five other officers of the Company, effective January 1,
2006. The Board of Directors approved the non-CEO officer base salary increases
in December 2005, effective January 1, 2006. Officer salaries as of January 1,
2006 and short-term incentive bonuses paid for 2005 performance are as set forth
below:




 
Name and Principal Position
2006
Salary
2005 Short-Term
Incentive Bonuses
 
Christopher L. Dutton
President and Chief Executive
Officer
 
$369,600
 
$168,256
Mary G. Powell
Senior Vice President and
Chief Operating Officer
$270,890
$119,728
Robert J. Griffin
Vice President, Chief Financial
Officer and Treasurer
$194,250
$56,146
Donald J. Rendall, Jr.
Vice President, General Counsel
and Corporate Secretary
$192,150
$55,539
Robert E. Rogan
Vice President External Affairs
$173,250
$12,520
Walter S. Oakes
Vice President - Field Operations
$157,456
$45,948
Stephen C. Terry (1)
Senior Vice President
Corporate and Legal Affairs
$0
$64,037



(1) Mr. Terry retired from the Company on January 6, 2006.

 

